DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected probe apparatus and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 MARCH 2022.
Applicant’s election without traverse of Group I: Claims 1-17 in the reply filed on 18 MARCH 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 FEBRUARY 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 24 JULY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 29 JULY 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 4, character .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In cited claim, ‘the aspiration probe’ should be ‘the fluid aspiration probe’ so that consistent terminology should be used.  
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
In claim 6, in the instance of ‘the outer layer’ should be ‘the insulating outer layer’ so that consistent terminology should be used. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 296 09 222 U1, MOELLER, submitted on the Information Disclosure Statement on 24 JULY 2020; Foreign Patent Documents Cite No. 1.
An English Translation of the DE document mentioned above from https://worldwide.espacenet.com/.  The translation has been cited on the PTO-892 and has been attached with the Office Action.  The rejection below is based off of the translation and citations are based off of the English Translation. 
Applicant’s invention is drawn towards a device, a probe apparatus. 
Regarding Claim 1, the reference MOELLER discloses a probe apparatus for determining one or more characteristic of a fluid, abstract, see WO 97/44133 abstract, submitted on IDS 24 
Additional Disclosures Included are: Claim 2: wherein the apparatus of claim 1, wherein the pair of insulated conductive paths are substantial conformal with the surface of the aspiration probe, Figure 1 and 2.; Claim 3: wherein the apparatus of claim 2, wherein the pair of insulated conductive paths are deposited on an insulated substrate layer on the surface of the fluid aspiration probe, Figure 1 and 2, [0020].; and Claim 16: wherein the apparatus of claim 1, further comprising: a transducer disposed on a distal end of the fluid aspiration probe , the transducer coupled to the pair of insulated conductive paths, Figure 1 and 2, interpreted by the Examiner, the distal part of conductive tracks is the transducer, since signal is measured by means of these paths.
Claims 1-3, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROY, US Publication No. 2011/0116967 A1.
Regarding Claim 1
Additional Disclosures Included are: Claim 2: wherein the apparatus of claim 1, wherein the pair of insulated conductive paths are substantial conformal with the surface of the aspiration probe, Figure 2, [0023].; Claim 3; wherein the apparatus of claim 2, wherein the pair of insulated conductive paths are deposited on an insulated substrate layer on the surface of the fluid aspiration probe, [0023, 0024].; Claim 16: wherein the apparatus of claim 1, further comprising: a transducer disposed on a distal end of the fluid aspiration probe , the transducer coupled to the pair of insulated conductive paths, Figure 3, interpreted by the Examiner, the distal part of electrodes is the transducer, since signal is measured by means of these paths, [0024].; and Claim 17: wherein the probe apparatus of claim 16, wherein the transducer is in the group consisting of: a temperature sensor, a pressure sensor, and a capacitance sensor, [0051].
Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim limitation directed towards: the apparatus of claim 2, comprising: a flexible tape adhered to the surface of the fluid aspiration probe, the flexible tape containing the insulated conductive paths.
While the disclosure of MOELLER and ROY disclose the electrode or conductive tracks along the surface of the aspiration probe there is not teaching or suggestion that the probe further comprise a flexible tape adhered to an aspiration probe.  The Examiner has searched for flexible tape/adhesive with the probe as well as specific flexible tape with polyimide and copper traces.  There is no prior art found by the Examiner that teaches this feature alone or in combination with an aspiration probe/pipette/sampler.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797